Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/092,765 filed on November 12, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Method of Forming Nanowire Interconnects on PV Cells”.

Close of Prosecution on the Merits
5.	The following claims 1-3, 5-12, 14-18, 20-21 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/clarify the claim languages as underlined.

Claim 1. (As amended) A method for forming interconnects to an electronic device, the method comprising:
creating a strong bond between a wire or lead, one or more nanomaterials, and a contacting area on the electronic device, wherein
a surface of the contacting area.

Claim 2. (As amended) The method of claim 1, wherein the low power air plasma is triggered by an application of low temperatures or pressure.

Claim 4. (As amended) The method of claim 1, wherein the one or more nanomaterials comprises one or more nanowires composed of silver, platinum, or gold.

Claim 5. (As amended) The method of claim 4, wherein each of the one or more nanowires has diameters ranging from 1 to 10,000 nanometers, each of which has a high surface area to a volume ratio.

-2-Application No.: 17/092,765 	ClaimPreliminary Amendment dated November 12, 2020 6. (As amended) The method of claim 4, wherein has a length to a diameter ratio ranging from 10:1 to greater than 1,000,000:1.

Claim 7. (As amended) The method of claim 1, further comprising: 
preparing a surface of a contact pad on a PV cell.

Claim 8. (As amended) The method of claim 1, further comprising: 
placing the one or more nanomaterials between a contact pad and the lead, both of which are on a surface of the electronic device.

Claim 9. (As amended) The method of claim 1, wherein the triggering of the strong bond comprises,
elevating temperature to a fixed annealing temperature to trigger a thermal activation,
the thermal activation is configured to activate the surface of the one or more nanomaterials forcing the one or more nanomaterials to bond to the surface of the contacting area, and
the thermal activation is further configured to lower an activation energy for bonding to begin.

Claim 10. (As amended) The method of claim 1, wherein the triggering of the strong bond comprises,Preliminary Amendment dated November 12, 2020
applying a mechanical energy to trigger a compressive bond activation, the compressive bond activation to remove non-metallic atoms between the one or more nanomaterials and a surface of the contacting area, and mechanically pushes the one or more nanomaterials and the surface of the contacting area to form together.

Claim 11. (As amended) A method for bonding one or more wires to a surface of a metal contact, the method comprising:
positioning the one or more wires and the surface of the metal contact to create a mechanically sound arrangement of the one or more wires and the surface of the metal contact that is to be bonded;
applying an interconnect forming material between the one or more wires and the surface of the metal contact; and
activating the interconnect forming material to bond the one or more wires to the surface of the metal contact.

Claim 12. (As amended) The method of claim 11, further comprising: 
preparing the surface of the metal contact, wherein of the metal contact comprises cleaning the surface with a mechanical mechanism, a chemical, or a plasma the surface.

Claim 14. (As amended) The method of claim 11, wherein forming material in between or on top of the one or more wires and the surface of the metal contact.

Claim 15. (As amended) The method of claim 11, wherein , 
triggering a low power air plasma to activate a surface of the interconnect forming material forcing the one or more wires to bond to the surface of the metal contact.

Claim 16. (As amended) The method of claim 15, wherein the low power air plasma is triggered by an application of a low temperature or pressure or by using a high voltage electrode gap in a gas.

Claim 17. (As amended) The method of claim 11, wherein , 
elevating a temperature to a fixed annealing temperature to trigger a thermal activation, wherein 
the thermal activation is configured to activate the surface of the one or more wires forcing the one or more wires to bond to the surface of the metal contact, and 
the thermal activation is further configured to lower a activation energy for bonding to begin.

-5-Application No.: 17/092,765 	Preliminary Amendment dated November 12, 2020 Claim 18. (As amended) The method of claim 11, wherein , 
applying a mechanical energy to trigger a compressive bond activation, 
the compressive bond activation to remove non-metallic atoms between the one or more wires and the surface of the metal contact, and mechanically pushes the one or more wires and the surface of the metal contact to form together.

Claim 20. (As amended) The method of claim 18, wherein each of the one or more nanowires has diameters ranging from 1 to 10,000 nanometers, each of which has a high surface area to a volume ratio.

Claim 21. (As amended) The method of claim 18, wherein has a length to diameter ratio ranging from 10:1 to greater than 1,000,000:1.
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
7.	Claim 1-21 are considered to be allowable upon the claim objections in section 5 being taken care of.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming interconnects to an electronic device, the method comprising:
…. triggering low power air plasma to activate a surface of the one or more nanomaterials forcing the one or more nanomaterials to bond to a surface of the contacting area.

Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a method for bonding one or more wires to a surface of a metal contact, the method comprising:
.... activating the interconnect forming material to bond the one or more wires to the surface of the metal contact;

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819